Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907.264.3325
            907.264.3303
Email:      jamiesonb@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants


                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
 ELIZABETH BAKALAR,

                                 Plaintiff,

 v.                                               Case No. 3:19-cv-00025-JWS

 MICHAEL J. DUNLEAVY; in his
 individual and official capacities;                DEFENDANTS’ MOTION FOR
 TUCKERMAN BABCOCK; and the                           SUMMARY JUDGMENT
 STATE OF ALASKA,

                              Defendants.
       Pursuant to Federal Civil Rule 56(a), Defendants the State of Alaska (the “State”),
Governor Michael Dunleavy, and Tuckerman Babcock move for summary judgment on all
claims advanced by Plaintiff Elizabeth Bakalar.
                                  I. INTRODUCTION
       Elizabeth Bakalar was an Alaska assistant attorney general, advising and
representing the lieutenant governor and the Division of Elections, among other agencies.
When the current gubernatorial administration took office, it accepted her pro-forma
resignation. Ms. Bakalar also was (and remains) a popular blogger, writing about politics
and puerility. Ms. Bakalar claims that her blogging and other social media activity
prompted her discharge and that this violated the federal and state constitutions. Her claims
turn on a straightforward question: Does state or federal law oblige the people of Alaska to


        Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 1 of 21
accept legal counsel and representation from a lawyer who publishes nearly daily about
sex, excrement, and politics? The answer is no. Thus, Defendants respectfully request the
Court grant summary judgment in their favor.
                                         II. BACKGROUND1
A.        Request for Resignation and Statement of Interest.
          Governor Dunleavy won his office in November 2018. In the weeks before
inauguration, the Governor’s transition team selected staff for the State’s executive
departments. In this effort, Mr. Babcock sent a memorandum to the State’s at-will
employees. The memorandum was meant “to give people an opportunity to think about
whether they want[ed] to remain with [the new] administration.”2 It requested resignations
effective the first day of the Governor’s term but stated resignations would not be
automatically accepted and encouraged employees to state interest in continuing
employment.3
          Ms. Bakalar received the memorandum, along with all other lawyers in the Alaska
Department of Law.
B.        Ms. Bakalar’s Service as an Alaska Assistant Attorney General.
          The Department of Law hired Ms. Bakalar in 2006 as an Attorney II and promoted
her to Attorney III in 2009.4 Two years later, the Department assigned Ms. Bakalar to
advise and represent the Division of Elections and the Office of the Lieutenant Governor,5
both statutorily mandated to maintain “the nonpartisan nature, integrity, credibility, and
impartiality” of election administration. In this role, she handled “initiative applications,
ballot challenges, candidate and voter eligibility, and compliance with federal voting


1
 Document cited herein are attached as Exhibits A-AL to the March 26, 2021 Declaration
of Michael B. Baylous.
2
    Doc. 50, First Am. Compl.(“Am. Compl.”) ¶ 49.
3
    Id. ¶ 50.
4
    Id. ¶¶12, 14.
5
    Id. ¶ 15.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                           Page 2 of 21


           Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 2 of 21
requirements,” provided advice, and drafted legislation and regulations.6 “The lieutenant
governor and the director of elections . . . quickly came to trust her advice.”7 Ms. Bakalar
also represented the State in state and federal appeals and spoke to the press, often about
elections issues.8
          Ms. Bakalar became an Attorney IV in 2012, and an Attorney V in 2017.9 The
Attorney V job description shows the influence Ms. Bakalar enjoyed in her relationship
with the lieutenant governor, the Division of Elections, and other state agencies, and the
independent judgment about sensitive matters that was expected of her:
          Attorneys V work independently except in extraordinary cases. They work
          almost exclusively on the most difficult cases, for example, where a high
          order of original and creative legal endeavor is required to obtain a
          reasonable balance of conflicting interests. Complex factual or policy issues
          require extensive research, analysis, obtaining and evaluating expert
          testimony or information in controversial or highly technical areas
          (scientific, financial, corporate, etc.). Cases typically have substantial impact
          on large-scale and important activities of state agencies or public or private
          parties, and cases are often contested by extremely capable legal talent.10
The kind of tasks she was expected to perform included:
          Determine how a variety of legal problems will be dealt with (e.g., formal or
          informal opinion, litigation, negotiated settlement, etc.) and direct the
          response.
          Draft formal opinions, legislation, regulations and other legal instruments
          involving complex legal and technical issues. . . .
          Present cases involving complex constitutional problems before the U.S.
          Supreme Court. . . .
          Conduct the most difficult civil litigation. . . .



6
    Ex. A, at 1-2.
7
    Id. at 2.
8
    Doc. 1-1, Compl. ¶¶ 19, 21; Ex. B-D.
9
    Am. Compl. ¶¶ 16,19.
10
     Ex. E, at 1-2.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                                Page 3 of 21


           Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 3 of 21
          Obtain and evaluate expert testimony and information in highly specialized,
          technical and/or controversial areas.11
Like all Department of Law attorneys, she was always an at-will employee.
C.        Ms. Bakalar’s Social Media Presence.
          In 2014, Ms. Bakalar began a popular blog that would be “written up in every local
newspaper”12 and reach a readership of 20,000 Alaskans and others.13 A local paper
reprinted her posts about politics and life in Alaska.14 Despite the public forum and the
ease of ascertaining her identity, Ms. Bakalar regarded the blog as her refuge.15
          Some posts “blast[ed] . . . all over the Internet” Ms. Bakalar’s “most horrendously
mortifying observations” about herself and those around her.16 She touted her secret
“personal strategy” for “weekday work pooping,”17 explained the bravery she feels in
confronting “[t]he fetid slurry of wadded up toilet paper and piss and sh[**]” in portable
toilets,18 reminisced about romantic rejection,19 and lamented that the “[c]ute [d]ude [a]t
[t]he [p]harmacy” knew all her prescribed medications and might “think [she was] a
walking . . . STD.”20 As Ms. Bakalar put it, “I write about farts, nipples, Cheetos, and
Donald Trump’s spray tan for tweets, shares and viral laughs.”21



11
     Id. at 2.
12
     Ex. F (PSA: I’m Done Doing Dudes’ Homework for Them).
13
     Ex. G (Why I Stay Part II (Crisis/Mantra Edition)).
14
     See, e.g., Ex. H.
15
     Ex. I (Why Anonymous Content is Bullshit).
16
     Ex. J (CDATPharm + Small Alaskan City = Mortification!).
17
     Ex. K (Fart Etiquette on Point?).
18
     Ex. L (The Porta Potty is the High Dive of Potties).
19
 Ex. M (A Dudebro I Once Tried and Failed to Bang Became a Priest, Because of Course
He Did).
20
     Ex. J.
21
     Ex. N (Not Equipped).
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                            Page 4 of 21


              Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 4 of 21
          Other posts were political. Ms. Baklar urged retention of Justices Joel Bolger and
Peter Maassen,22 described her affinity for Senator Lisa Murkowski,23 called
Representative Don Young “Alaska’s State Fossil and resident Balcony Muppet,”24 and
praised Lieutenant Governor Byron Mallott for “always ha[ving] an inspiring word to
share.”25
          The candidacy of Donald Trump “ma[de] [her] sick to [her] stomach and incredibly
sad” that she had friends who supported Mr. Trump, as she put it in a post picked up by the
Anchorage Daily News.26 Ms. Bakalar obsessively tweeted about Mr. Trump on Election
Day, 2016—“[i]f this country makes Trump president, it deserves everything it gets, and
the rest who repudiated him go into the abyss,” and as the results became clearer, “America
just texted the whole world a dick pic,” and “Sad! Unbelievable! Disaster! USA is BIGLY
f[**]ked!”27 Some of her posts invoked her expertise as an election lawyer, including when
she said, “no legitimate election lawyer would embarrass him or herself” by representing
Mr. Trump in Nevada.28 The day after the 2016 election, Ms. Bakalar “cried because [she]
knew when [she] went into work that morning that there were people IN [HER] OFFICE
who had voted for Trump.”29




22
 Ex. O (Out of State and Out of Touch: Juneau Empire Georgia-Based Corporate HQ is
Meddling with the Alaska Supreme Court).
23
     Ex. P (Reclaiming Light and Patriotism).
24
  Ex. Q (Don Young Almost Stabbed his Colleague in the Face and Ho Hum Whatevs
NBD!).
25
     Ex. R, at 8-9 (2018 Alaska Social Justice Group Therapy in Photos).
26
     Ex. H.
27
     Ex. S, at 1-3.
28
     Id. at 3.
29
     Ex. T (The Barn Test).
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 5 of 21


            Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 5 of 21
         From that point, Ms. Bakalar lost her “fears of personal and/or professional reprisal
borne of calling Donald Trump a fascist cantaloupe on the [I]nternet every day.”30 It is an
exaggeration to say Ms. Bakalar wrote about Donald Trump every day, but “Trump”
appears in 301 of her posts, and countless others feature a nickname for President Trump,
such as “Cheeto Satan.”31 As Ms. Bakalar put it, “Before Trump, I wrote a lot more about
parenting. Now I feel compelled to write about Trump so that . . . if the sh[**] hits the fan
my kids will have a contemporaneous Handmaid’s Tale-style record of What the F[**]k
You Did to Us.”32 She argued, “Our POTUS is a manifestly delusional, likely senile,
sociopathic, treasonous, semi-literate, lecherous oligarch who is scissoring the Constitution
into red white and blue confetti like Edward Cheeto-Hands with the help of Congress, all
at the direction of a repellent, rheumy-eyed alcoholic who legit wants to destroy democracy
and perpetuate the master race.”33
         A member of the public complained about Ms. Bakalar’s posts.34 After the
Department of Law declined to take action, Ms. Bakalar declared, “Ever since a stalker
wingnut tried and failed to get me fired for criticizing Donald Trump as if Alaska were
communist Russia with no First and Fourteenth Amendments, I've only been emboldened
to criticize him more, as often as possible.”35 President Trump was “ever-present in
everyone’s mental landscape, if only because he wakes each day to make a spectacle of
himself at the expense of everything else, including national security and unity,”
Ms. Bakalar said, as she made him ever-present in her blog.36


30
     Ex. U (I’m Totally Giving up on Socks).
31
     Ex. V (The Cottonwood Tree Money Shot).
32
     Ex. W (My Kids Make Me Reeeeaaally Fucking Nuts Sometimes).
33
  Ex. X (Shopkins Ain’t Shit, School Lunch is Not a Top Chef Quick Fire Challenge, and
Nothing Matters Anyway).
34
     Am. Compl. ¶¶ 32-36.
35
     Ex. Y (POTUS Is Fully Losing his Goddamnt Mahnd!).
36
     Ex. Z (American Depression: The Struggle Is Real).
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                            Page 6 of 21


          Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 6 of 21
         Later, during Judge Brett Kavanaugh’s confirmation process, Ms. Bakalar mourned
the death of her “last vestige of faith that our third branch of government will be a reliable
shelter from the abusive relationship women are now in with our government.” 37 She
reduced her criticism of Mr. Kavanaugh to verse, riffing on a popular song:
         If you get blackout drunk and you’re gropin’
         Oh yes son, I’m talking to you
         If you went to Yale and STILL mopin’
         Oh yes son, I’m talking to you
         If you boofed in the Devil's Triangle38
         Oh yes son, I’m talking to you
         Wanna get us with your money
         Oh no, I don’t want no
         No scrub, no scrub
         No scrub, no scrub.39
         Her political criticism blended into the sexual and scatological in her other posts,
such as when she reflected that “the only thing that could be more nauseating than Trump
himself is Trump’s dick. Especially in a pic”40 or separately suggested that Trump should
“text Satan a dick pic at 1:00 a.m., and ask if [he] can come down to hell for a booty call.”41
Ms. Bakalar “use[d] the word ‘dick’ on the Internet a lot. Like, a lot.”42 The word appears
in more than 160 of her posts.
         Ms. Bakalar titled her blog, One Hot Mess. “Everyone in [Ms. Bakalar’s] personal
and professional life kn[ew] about [her] blog,”43 or as she put it another time, her

37
     Ex. AA (It Feels Extra Bad Being a Woman Lawyer this Week).
38
   See Jason Le Miere, What Does “Devil’s Triangle” and “Boofed” Mean? Brett
Kavanaugh Challenged over Meaning of Yearbook Entries, Newsweek, Sept. 27, 2018,
https://www.newsweek.com/devils-triangle-boofed-mean-brett-kavanaugh-1142748.
39
     Ex. AB (I Rewrote No Scrubs for 2018).
40
     Ex. AC (If Trump Has a Dick Pic, Dick Pics Are Done).
41
  Ex. AD (By the Time Dick Cheney Is Calling Your Policies Inhumane, You Are Officially
Satan’s #1 Bottom Bitch).
42
     Ex. AE (I Feel Like I Receive a Disproportionate Amount of Penis Enlargement Spam).
43
     Ex. AF (Let’s Just Clear a Few Things Up Right Now).
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                            Page 7 of 21


          Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 7 of 21
“hazardous exploits in the First Amendment and social media.”44 Ms. Bakalar wrote she
“couldn’t be less afraid of the ramifications (personal or professional) of speaking out
loudly—and often.”45 She was, after all, “willing to take personal and professional risks to
say what [she] thinks.”46 The day she received Mr. Babcock’s memorandum, Ms. Bakalar,
reflected on “the occasional empty threat to [her] body and livelihood from wannabe
Nazis.”47 In the five days before she asked to be retained, she tweeted about President
Trump nine times.
D.         Ms. Bakalar’s Discharge.
           Ms. Bakalar responded to Mr. Babcock’s memorandum by offering her resignation
and requesting retention. She highlighted her work “on election matters on behalf of the
Office of the Lieutenant Governor,” noting “[she] represent[ed] the Division of Elections
in litigation; provid[ed] agency advice; testify[ed] on legislation; assist[ed] with federal
compliance; and help[ed] draft legislation and regulations in the area of elections law.”48
She noted she advised and represented the Office of the Governor, the Department of
Health and Social Services, the Department of Administration, the Department of Public
Safety, the Department of Education and Early Development, the Department of Military
and Veterans Affairs, the Department of Labor and Workforce Development, the
Department of Commerce, and the Alaska Court System.49
           In the roughly two weeks between writing this letter and Governor Dunleavy’s
inauguration, Ms. Bakalar tweeted about President Trump seven times. The incoming
administration accepted Ms. Bakalar’s resignation and discharged her shortly after


44
     Ex. AG (Mustard and Cheerios).
 Ex. AH (Energy and the Laws of Motion: Final Reflections on the Women’s March on
45

Washington).
46
     Ex. AI (O.H.M. Turns Three).
47
     Ex. AJ (OMG, Sophie Scholl Is my New Shero).
48
     Ex. AK.
49
     Id.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 8 of 21


            Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 8 of 21
Governor Dunleavy took office. She eventually found a “full-time job as a municipal
attorney for a mid-sized rural city [that] is rewarding and interesting.”50
E.       This Lawsuit.
         This suit followed in state court. Defendants removed the case to this Court.
Ms. Bakalar’s Amended Complaint alleges her termination violated federal and state free
speech rights, the implied covenant of good faith and fair dealing, public policy, and the
Alaska Constitution’s merit principle.51 Ms. Bakalar seeks damages and an injunction.52
                                           III. ARGUMENT
         Commonsense and case law entitle elected officials to choose employees to counsel
them and speak on their behalves. Accordingly, “an employee’s status as a policymaking
. . . employee [is] dispositive of,” Biggs v. Best, Best & Krieger, 189 F.3d 989, 994–95 (9th
Cir. 1999), or at least, at odds with, see City & Borough of Sitka v. Swanner, 649 P.2d 940,
945 (Alaska 1982), a claim of retaliation for speech.
         Determining policymaker status presents a “mixed question of fact and law.”
Walker v. City of Lakewood, 272 F.3d 1114, 1132 (9th Cir. 2001). “When a mixed question
of fact and law involves undisputed underlying facts,” as it does here, “summary judgment
is appropriately granted.” Han v. Mobil Oil Corp., 73 F.3d 872, 875 (9th Cir. 1995).
Because Ms. Bakalar was a policymaking employee, her discharge (A) violated no federal
or state free speech right, leaving groundless her claims under (B) section 1983 and (C)
state law. Defendants are entitled to summary judgment.
A.       Ms. Bakalar’s Discharge Violated No Federal or State Free Speech Right.
         A claim that discharge from public employment violated a free speech right requires
a three-part showing that (1) Ms. Bakalar engaged in protected activity, (2) her activity was
a substantial factor in termination, and (3) the State has failed to show she would have been



50
     Ex. AL (Big Apocalypse Energy Is my New Aesthetic).
51
     Am. Compl. ¶¶ 76-140.
52
     Id. ¶¶141-147.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                           Page 9 of 21


          Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 9 of 21
discharged in the absence of protected activity. Mt. Healthy Cty. Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 287 (1977); Wickwire v. State of Alaska, 725 P.2d 695, 700
(Alaska 1986). For now, Defendants contest only the first inquiry, reserving the other two
inquiries. Defendants ask the Court to consider whether, as an assistant attorney general,
Ms. Bakalar had a constitutional right to blog about genitalia, excrement, and her distaste
for Mr. Trump and Justice Kavanaugh.
        She did not. “When a citizen enters government service, the citizen by necessity
must accept certain limitations on . . . her freedom.” Garcetti v. Ceballos, 547 U.S. 410,
418 (2006). This is true both of the right to free speech secured by the First Amendment to
the United States Constitution and applied to the states by the Fourteenth Amendment, see
id., and of the Alaska Constitution’s similar guarantee, see Wickwire, 725 P.2d at 700–03.
Ms. Bakalar took a sensitive position in state government that required her to advise state
agencies, earn the trust of the lieutenant governor and department heads, and speak on the
State’s behalf, both in court and in the media. Doing so limited the rights she otherwise
had to broadcast her political preferences and potty humor without consequence.
        1.       Government Lawyers in Ms. Bakalar’s Position May Be Discharged for
                 Speech Without Offending the First Amendment.
        Courts generally apply the balancing test set forth in Pickering v. Board of
Education, 391 U.S. 563 (1968), to determine “whether the state’s legitimate
administrative interests outweigh the employee’s First Amendment rights.” Eng v. Cooley,
552 F.3d 1062, 1071 (9th Cir. 2009). But there is “an exception to this general rule.” Fazio
v. City & County of San Francisco, 125 F.3d 1328, 1331 (9th Cir. 1997). “Under Elrod v.
Burns, 427 U.S. 347 (1976), a public official who is a ‘policymaker’ may be fired for
political reasons without offending the United States Constitution.” Id. Accordingly, “an
employee’s status as a policymaking . . . employee . . . dispos[es] of any First Amendment
retaliation claim.” Biggs, 189 F.3d at 995. And only if the employee “was not in such a
position do[es] [a court] ask [whether] the . . . activities were protected under Pickering.”



Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 10 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 10 of 21
Walker, 272 F.3d at 1131.53 Accordingly, if Ms. Bakalar was a “policymaker,” Elrod and
subsequent cases extinguish her claim to Pickering-protected activity.54
        Ms. Bakalar was a policymaker. Under Branti v. Finkel, 445 U.S. 507 (1980),
“policymaker . . . does not mean ‘one who makes policy.’ Rather, the term refers to a
position in which political considerations are ‘appropriate requirement[s] for the effective
performance of the public office involved.’” Fazio, 125 F.3d at 1333 (quoting Branti, 445
U.S. at 519). This determination is made with reference to “vague or broad responsibilities,
relative pay, technical competence, power to control others, authority to speak in the name
of policymakers, public perception, influence on programs, contact with elected officials,
and responsiveness to partisan politics and political leaders.” Fazio, 125 F.3d 1334 n.5.
        Under these factors, assistant attorneys general like Ms. Bakalar are policymakers,
particularly when they represent the Division of Elections and advise high-ranking elected
officials. “[A]ll circuit court decisions—and almost all other court decisions—involving
attorneys in government service, other than public defenders, have held that Elrod/Branti
do not protect these positions.” Gordon v. County of Rockland, 110 F.3d 886, 890–91 (2d
Cir. 1997).55 The Ninth Circuit has quoted this observation to withhold protection from


53
  See also Bardzik v. County of Orange, 635 F.3d 1138, 1151 (9th Cir. 2011) (“Fazio holds
that if a plaintiff is a policymaker, the court will not consider the plaintiff’s claim that under
Pickering . . . the plaintiff’s interest in free speech outweighs the [defendant’s] interest in
running an efficient office.” (quotations omitted)).
54
  This is so whether or not the employee’s political affiliation differs from her supervisor’s
and whether or not the employee’s office is affiliated with partisan politics. Hobler v.
Brueher, 325 F.3d 1145, 1149 (9th Cir. 2003); Biggs, 189 F.3d at 996. “The . . . rule applies
not merely to party affiliation, but more broadly to political beliefs, expression, and
support.” Hobler, 325 F.3d at 1149. And it is true whether or not the employee’s speech
relates to policy views or a political agenda. Bardzik, 635 F.3d 1138.
55
   “The other circuits that have addressed the Elrod–Branti exception in the context of
government attorney dismissals, whether for assistant district attorneys or other
government attorneys, have held that these attorneys occupy positions requiring political
loyalty and are not protected from political dismissals under the First Amendment.” Aucoin
v. Haney, 306 F.3d 268, 275 (5th Cir. 2002) (listing several examples of government
lawyers held to be policymakers); see also Borzilleri v. Mosby, 874 F.3d 187, 193 (4th Cir.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                              Page 11 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 11 of 21
assistant district attorneys and associates in private law firms contracted to perform the
services of city attorney. Biggs, 189 F.3d at 995; Fazio, 125 F.3d at 1333. Assistant
attorneys general are no different from city attorneys in this regard. Latham v. Office of the
Attorney Gen. of the State of Ohio, 395 F.3d 261, 268 (6th Cir. 2005); Americanos v.
Carter, 74 F.3d 138, 141–42 (6th Cir. 1996); see also Bavaro v. Pataki, 130 F.3d 46, 50-51
(2d Cir. 1997) (holding similarly for associate counsel in state health department).
         Ms. Bakalar’s duties show why this is so. She provided agency advice, testified on
legislation, assisted with federal compliance, and helped draft legislation and regulations.
She represented the State in numerous appeals and spoke to the media about her cases,
including the actions and positions of her client agencies.56 Her work turned on good client
relationships and was improved by the trust of client representatives.
         Her primary client, the Office of the Lieutenant Governor, is charged with
administering Alaska’s election processes and overseeing the Division of Elections.
AS 44.19.020; AS 15.10.105(b). As the State’s election lawyer, Ms. Bakalar played an
influential role in that effort by advising multiple lieutenants governor with little
experience, if any, navigating the complexities of election law. Between 2011 and 2018,
Ms. Bakalar authored over a dozen publicly available attorney general opinions providing
guidance on high profile and controversial initiatives and referenda pertaining to
environmental management, oil and gas tax, legalization of marijuana, minimum wage,
regulation of fisheries and subsistence, Medicaid, health insurance, and the conduct of
elected officials.57 For compliant initiatives and referenda, she prepared, on behalf of the


2017) (referring to a “unanimous chorus of courts of appeals” holding that “an assistant
prosecutor occupies a policymaking decision under Elrod and Branti”).
56
     See supra n.8.
57
  Op. Att’y Gen., 2011 WL 6156901 (Nov. 29, 2011) (coastal management act initiative);
Op. Att’y Gen., 2013 WL 1854054 (Apr. 24, 2013) (oil and gas tax referendum); Op. Att’y
Gen., 2013 WL 7029127 (June 11, 2013) (marijuana legalization initiative); Op. Att’y Gen,
2013 WL 7154745 (June 20, 2013) (minimum wage initiative); Op. Att’y Gen., 2014 WL
186636 (Jan. 3, 2014) (fisheries management initiative); Op. Att’y Gen., 2014 WL
6847741 (Nov. 26, 2014) (criminalization of corruption initiative); Op. Att’y Gen., 2015
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 12 of 21


          Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 12 of 21
lieutenant governor, the ballot title and the proposition, which is statutorily required to
provide voters a “true and impartial summary” of the law. AS 15.45.180; AS 14.45.410.
She also publicly instructed the director of elections how to handle three efforts to recall
elected officials.58
        Division of Elections employees with roles less influential and public than
Ms. Bakalar’s were prohibited from engaging in certain political activity in light of the
importance of maintaining the Division’s “nonpartisan nature, integrity, credibility, and
impartiality.” AS 15.10.105(b). Ms. Bakalar was surely more a policymaking employee
than an associate in a private law firm performing similar work for a city. See Biggs, 189
F.3d at 995–96 (describing attendance at city council meetings, rendering of advice, and
drafting of regulations and ordinances).
        Because of the sensitive nature of her work, the Constitution exposes Ms. Bakalar
to discharge for broadcasting her affinity for the prior lieutenant governor, her graphic
toilet descriptions, or her repeated references to President Trump’s penis. Ms. Bakalar was
right that writing as she did entailed “personal and professional” risks. She was wrong to
think the Constitution requires Alaska to share those risks by permitting her to continue
representing the State.
        2.       The Result is the Same Under the Alaska Constitution.
        The Court must “apply the law as [it] believe[s] the [Alaska] Supreme Court would
apply it” to Ms. Bakalar’s state constitutional claims. Astaire v. Best Film & Video Corp.,
116 F.3d 1297, 1300 (9th Cir. 1997). The Alaska Supreme Court would apply the state
constitution to reach the same result this Court reaches on Ms. Bakalar’s First Amendment


WL 4607704 (July 29, 2015) (voting and PFD initiative); Op. Att’y Gen., 2017 WL
4103825, at *1 (Sept. 6, 2017) (environmental regulation initiative); Op. Att’y Gen., 2017
WL 4764487, at *1 (Sept. 29, 2017) (Medicaid regulation initiatives); Op. Att’y Gen., 2017
WL 4764488, at *1 (Oct. 6, 2017) (legislator ethics initiative).
58
   Op. Att’y Gen., 2011 WL 5848617, at *1 (Oct. 3, 2011); Op. Att’y Gen., 2013 WL
6593253, at *1 (Dec. 6, 2013); Op. Att’y Gen. 2014 WL 5323741, at *1 (Sept. 30, 2014)
(John Atchak recall).
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                         Page 13 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 13 of 21
claim. While the Alaska free speech right is broader than the federal right in some respects,
Alaskans for a Common Language v. Kritz, 170 P.3d 183, 203 (Alaska 2007), the few
Alaska cases concerning public employee speech rely on federal cases. See id.; Wickwire,
725 P.2d at 700; State of Alaska v. Haley, 687 P.2d 305, 312 (Alaska 1984); City &
Borough of Sitka, 649 P.2d at 944–45. The “unanimous chorus” of federal appellate cases
intone that a government lawyer in Ms. Bakalar’s role is a policymaker. Borzilleri v.
Mosby, 874 F.3d 187, 193 (4th Cir. 2017). No Alaska case holds to the contrary.
Accordingly, Ms. Bakalar’s speech is unprotected by the Alaska Constitution for the
independent reasons that (a) she is a policymaker and (b) her speech fails the Pickering
balancing test.
                 a.      Policymaker Status Precludes Ms. Bakalar’s Free Speech Claim.
        In the decades after Branti, courts across the country have readily disposed of the
free speech claims of policymaking employees. The First, Sixth, Seventh, and Tenth
Circuits apply the Branti policymaker exception to dismiss speech claims “relate[d] to
either [the employee’s] political affiliation or substantive policy views.” Rose v. Stephens,
291 F.3d 917, 921 (6th Cir. 2002) (summarizing cases). In this approach, “the Pickering
balance favors the government as a matter of law” because the “government enjoys the
right to choose or dismiss [policymaking] employees on the basis of their political views.”
Id. at 922. And the Ninth Circuit considers policymaking status dispositive of free speech
claims, regardless of the content of the speech. See, e.g., Bardzik, 635 F.3d at 1151.
        The Alaska Supreme Court would follow the overwhelming consensus in holding
that Ms. Bakalar’s prolific posts justified the State in discharging her from a policymaking
role. It does not matter whether Alaska would follow the Ninth Circuit’s view that
policymakers may be discharged for any speech or the alternative view that policymakers
may be discharged for speaking on policy and partisan politics. True, before the
overwhelming federal position developed, the Alaska Supreme Court stated in dictum that
policymaking status is merely one factor in the Pickering analysis. See City & Borough of
Sitka, 649 P.2d at 945. But the case concerned an employee held not to be a policymaker,

Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 14 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 14 of 21
id., and the Court should not regard the nearly-forty-year-old statement as considered dicta.
See Rocky Mountain Fire & Cas. Co. v. Dairyland Ins. Co., 452 F.2d 603, 604 (9th
Cir. 1971); see also McKenna v. Ortho Pharm. Corp., 622 F.2d 657, 662 (3d Cir. 1980)
(“[A] federal court should be circumspect in surrendering its own judgment concerning
what the state law is on account of dicta.”).
                 b.      Ms. Bakalar’s Speech Fails the Pickering Balancing Test.
        Ms. Bakalar’s speech claim also comes up short under the Pickering balancing test’s
six factors:
        (1) maintenance of discipline by immediate supervisors; (2) preservation of
        harmony among co-workers; (3) maintenance of personal loyalty and
        confidence when necessary to the proper functioning of a close working
        relationship; (4) maintenance of the employee’s proper performance of daily
        duties; (5) public impact of the statement; [and] (6) impact of the statement
        on the operation of the governmental entity.

Haley, 687 P.2d at 311 (citing Pickering, 391 U.S. 569–73).59
        Even in the few jurisdictions that do not automatically dismiss the claims of
policymakers, “the Pickering balance generally tips in favor of the government because of
its overriding interest in ensuring an elected official’s ability to implement his policies
through his subordinates.” Borzilleri, 874 F.3d at 194. “Common sense tells us the
expressive activities of a highly placed supervisory, confidential, policymaking, or
advisory employee will be more disruptive to the workplace than similar activity by a low
level employee with little authority or discretion.” McEvoy v. Spencer, 124 F.3d 92, 103
(2d Cir. 1997). The facts here show why—a state lawyer cannot counsel and represent state
officials when she posts luridly about state and national elected officials. Cf. City &
Borough of Sitka, 649 P.2d at 944 (assuming an “intemperate” statement would give a



59
   A seventh factor—whether the speech concerns an issue of legitimate public concern—
is a condition precedent for applying the other six factors and is, therefore, conceptually
distinct. See Wickshire, 725 P.2d at 700. For the purposes of this Motion, the State assumes
Ms. Bakalar meets this condition.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 15 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 15 of 21
public employer “grounds for dismissal . . . on the basis of insubordination, misconduct, or
poor job performance”).
         First, Ms. Bakalar’s posts threatened her relationships with client agencies about to
be headed by Governor Dunleavy’s appointees. Ms. Bakalar’s political postings were
intemperate in tone and unrestrained in frequency. In the first days after receiving
Mr. Babcock’s resignation request, Ms. Bakalar tweeted about President Trump nearly
twice a day, only slackening her pace when she submitted her request to be retained.
Ms. Bakalar did not confine her criticism to President Trump himself. She also criticized
those who voted for him, distraught that Trump voters could be found “IN [HER] OWN
OFFICE.”60 The incoming administration could have considered that given this view,
Ms. Bakalar would fail to earn the trust of agency heads and the lieutenant governor.
Ms. Bakalar’s statements, accordingly, implicated “preservation of harmony among co-
workers,” “maintenance of personal loyalty and confidence when necessary to the proper
functioning of a close working relationship” with her clients, and therefore “maintenance
of the employee’s proper performance of daily duties.” See Haley, 687 P.2d at 311.
         Second, the public knew who Ms. Bakalar was and what job she held. The same
newspaper that reported Ms. Bakalar’s comments about state cases also republished her
blog posts. “The burden of caution employees bear with respect to the words they speak
will vary with the extent of authority and public accountability the employee’s role entails.”
Rankin v. McPherson, 483 U.S. 378, 390 (1987). Ms. Bakalar was among the highest
ranking attorneys in the Department of Law, with significant influence over the central
institution of Alaska’s representative democracy—elections. She guided decisions on
whether and how Alaskans could exercise their constitutional rights to make, reform, or
repeal laws. She drafted ballot language that would apprise voters of the subject matter of
citizen legislation. She instructed on the legality of recall efforts. And she did all this
publicly, not behind closed doors. Her direction and advice implicated the interests of every


60
     Ex. T.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                           Page 16 of 21


          Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 16 of 21
voter in Alaska. Further, public trust in Alaska’s elections depends on its belief that they
are run in a fair, nonpartisan manner. The incoming administration could have anticipated
that Ms. Bakalar’s statements about everything from the President and those who support
him to genitalia and toilets would make her an unsuitable spokesperson about the State’s
legal positions, especially its positions about elections. Accordingly, her statements had a
“public impact” and affected “the operation of the governmental entity.” See Haley, 687
P.2d at 311.
         Third, Ms. Bakalar made public statements about judges. She supported the
retention of Alaska Supreme Court justices but opposed the confirmation of Justice
Kavanaugh to the Supreme Court, suggesting his nomination would change her view of the
judiciary.61 The incoming administration could anticipate that Ms. Bakalar would not
represent it well if called to do so in the Supreme Court, and that her cynical view of the
judiciary would impede her other cases. Her statements bore on the “maintenance of [her]
proper performance of daily duties” and the “operation of the governmental entity.” See
Haley, 687 P.2d at 311.62
         Little public value weighs against the impediment Ms. Bakalar’s statements posed
to her effective representation of the State. Ms. Bakalar’s statements failed to serve the
purposes Alaska’s application of Pickering is meant to achieve—“encourag[ing] employee
speech about the operations of government since the employees often are in the best
position to offer informed opinions.” Alaskans for a Common Language, 170 P.3d at 203
(quotations omitted). Ms. Bakalar rarely—if ever—drew on her experiences in the
Department to comment on politics. Instead, she achieved the dubious feat of imperiling


61
     Exhibit AA (It Feels Extra Bad Being a Woman Lawyer this Week).
62
  It is no answer to these concerns to say Ms. Bakalar’s intemperance had not yet matured
into an adverse result for the state. The State was entitled to act when her statements
“necessarily, or probably had a material and substantial effect” under Pickering. Haley,
687 P.2d at 314; see also Brewster, 149 F.3d at 979 (“[P]ublic employers need not allege
that an employee’s expression actually disrupted the workplace; ‘reasonable predictions of
disruption’ are sufficient.” (quoting Waters v. Churchill, 511 U.S. 661, 673 (1994)).
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                         Page 17 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 17 of 21
her client representations without speaking about them. The Alaska Constitution does not
compel the State to accept representation and counsel from a lawyer who does this.
B.      Ms. Bakalar’s Section 1983 Claim Fails Without a Constitutional Violation.
        Ms. Bakalar’s section 1983 claim against Governor Dunleavy and Mr. Babcock fails
because her discharge violated no constitutional right. See Graham v. Connor, 490 U.S.
386, 393 (1989). (“[Section] 1983 is not itself a source of substantive rights but merely
provides a method for vindicating federal rights elsewhere conferred.”). And, of course,
Ms. Bakalar has no section 1983 claim against the State. See Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 66 (1989).63 Accordingly, Ms. Bakalar’s claim for an injunction and
damages should be dismissed.
        Ms. Bakalar’s claim for damages fails for the additional reason that Governor
Dunleavy and Mr. Babcock are entitled to qualified immunity. See Wood v. Moss, 572 U.S.
744, 748 (2014). The Court may grant qualified immunity at either of two steps—first,
“decid[ing] whether the facts . . . make out a violation of a constitutional right” and second,
“decid[ing] whether the right at issue was ‘clearly established’ at the time of . . . alleged
misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009). As explained above,
Ms. Bakalar’s policymaking status precludes her free speech claim. Even if Ms. Bakalar
had a free speech claim, she does not have one that is clearly established. See Kramer v.
Cullian, 878 F.3d 1156, 1163 (9th Cir. 2018). Ms. Bakalar bears the “burden of
demonstrating that the right at issue was clearly established.” Id.; Moran v. Washington,
147 F.3d 839, 844 (9th Cir. 1998). She cannot meet it. Public employee free speech rights
are “rarely, if ever, sufficiently clearly established to preclude qualified immunity” because
their determination turns on “a fact-sensitive, context-specific balancing of competing
interests.” Brewster, 149 F.3d at 980. And, here, the “unanimous chorus” of federal
appellate cases holds government lawyers are policymakers.



63
   Nor does Ms. Bakalar have a claim for damages against Governor Dunleavy in his
official capacity. Will, 491 U.S. at 71 & n.10.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                           Page 18 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 18 of 21
        Ms. Bakalar points to no constitutional violation—and certainly no clearly
established one. Her section 1983 claim should be dismissed. This claim is the only claim
she alleges against Mr. Babcock and Governor Dunleavy, and dismissal of this claim
requires dismissal of the individuals from this suit.
C.      Ms. Bakalar’s State-Law Claims Fail Without a Constitutional Violation.
        Just as section 1983 cannot carry a flawed constitutional claim, Ms. Bakalar’s
duplicative state-law claims for violation of (1) Alaska’s free speech protection, (2) the
implied covenant of good faith and fair dealing, (3) public policy, and (4) Alaska’s merit
principle, fail and should be dismissed.
        1.       Alaska’s Free Speech Clause Does not Supply a Cause of Action.
        The Court should dismiss this claim because Alaska law does not “imply a cause of
action for damages under the Alaska constitution except in cases of flagrant constitutional
violations where little or no alternative remedies are available.” Larson v. State of Alaska,
284 P.3d 1, 10 (Alaska 2012). This case presents no constitutional violation—much less a
flagrant one—and even if it did, other state and federal causes of action would mark
alternative paths to seek a remedy.
        2.       The Implied Covenant of Good Faith and Fair Dealing is Not Breached
                 in this Case Without a Constitutional Violation.
        As an at-will employee, Ms. Bakalar could “be fired for any reason that d[id] not
violate the implied covenant of good faith and fair dealing.” McAnally v. Thompson, 397
P.3d 322, 324 n.1 (Alaska 2017) (quotations omitted). The covenant has “both a subjective
and an objective component. The subjective component prohibits an employer from acting
with a subjectively improper motive; the objective component prohibits the employer from
dealing with the employee in a manner that a reasonable person would regard as unfair.”
Lentine v. State, 282 P.3d 369, 376 (Alaska 2012) (internal citation and quotation omitted).
        Ms. Bakalar grounds her claim for breach of this covenant on supposed violation of
her constitutional rights. But there was no such violation, and her discharge could not
offend the objective component of the covenant of good faith and fair dealing. Nor did it
offend the subjective component because Ms. Bakalar lacks evidence to clear the high bar
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 19 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 19 of 21
of showing “personal animus” by anybody who participated in the decision to discharge
her. Id. at 377. The Court should dismiss the claim.
        3.       Wrongful Discharge Duplicates the Failed Implied Covenant of Good
                 Faith and Fair Dealing Claim.
        To prove wrongful discharge, Ms. Bakalar must prove “(1) that [she] was
discharged . . . and (2) that the [State] breached a contract or committed a tort in connection
with the” discharge. Okpik v. City of Barrow, 230 P.3d 672, 679 (Alaska 2010).
Ms. Bakalar’s wrongful discharge claim merely restates her implied covenant of good faith
and fair dealing claim and should be dismissed for the same reasons.
        4.       Alaska’s Merit Principle Provides No End-Run Around the State’s
                 Public Employee Free Speech Caselaw.
        Ms. Bakalar’s merit principle claim fails for the same reason as her other state-law
claims—it hinges on a non-existent constitutional violation. Cf. Peterson v. State of Alaska,
236 P.3d 355, 368 n.44 (Alaska 2010) (holding a good faith and fair dealing claim
“subsumed” a merit principle claim). The Alaska Constitution requires the legislature to
“establish a system under which the merit principle will govern the employment of persons
by the State.” Alaska Const. Art. XII, § 6. The Alaska Constitution thereby presaged Elrod
by prohibiting a state “spoils system.” See Moore v. State of Alaska, 875 P.2d 765, 768
(Alaska 1994). But to say this or point to related statute, see AS 39.25.178, does not mean
Ms. Bakalar can write whatever she wants without employment consequence. The merit
principle permits the State to govern efficiently. See Moore, 875 P.2d at 768 (addressing
outsourcing of state positions). And nothing in the merit principle sets aside the Alaska
Supreme Court’s use of the Pickering balancing test to weigh the speech of public
employees. See Alaskans for a Common Language, 170 P.3d at 203–04 (ignoring the merit
principle); Wickwire, 725 P.2d at 700 (same). Even classified employees, whose
protections exceed Ms. Bakalar’s, are shielded only from “unlawful discrimination due to
political beliefs.” Compare AS § 39.25.160(f), with AS § 39.25.160(g). The States’ actions
accorded with the federal and Alaska constitutions and were therefore lawful. This claim
should be dismissed.
Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                           Page 20 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 20 of 21
                                              IV. CONCLUSION
        Courts do not require the government to retain a lawyer who renders herself
unsuitable by making political and scatological statements to a wide Internet audience.
Neither the First Amendment nor the Alaska Constitution afford this much protection to a
person charged with the sensitive public duty Ms. Bakalar undertook. Summary judgment
dismissal of her claims is appropriate.
        DATED this 26th day of March, 2021.

                                                           LANE POWELL LLC
                                                           Attorneys for Defendants


                                                           By s/ Michael B. Baylous
                                                             Brewster H. Jamieson, ABA No. 8411122
                                                             Michael B. Baylous, ABA No. 0905022
I certify that on March 26, 2021, a copy of
the foregoing was served electronically on:

Mark Choate, mark@choatelawfirm.com [ECF]

and served via email on:
Amanda Harber, Amanda.harber@gmail.com

s/ Michael B. Baylous




Defendants’ Motion for Summary Judgment
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                               Page 21 of 21


         Case 3:19-cv-00025-JWS Document 56 Filed 03/26/21 Page 21 of 21
